DETAILED ACTION
This office action is in response to the RCE filed on 02/06/2020.
Claims 1-21 are pending in the application, with claims 4-5, 7-8, and 10-20 having been withdrawn. Claims 1-3, 6, 9, and 21 have therefore been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2020 has been entered.
 
Election/Restrictions
Applicant's traversal of the restriction in the reply filed on 02/06/2020 is acknowledged.  The traversal is on the grounds that there would not be a serious search burden if restriction were not required.  The examiner respectfully disagrees. The originally elected invention (claim 3) was directed to a system in which instruction results are logged during block-based processing. Prior to the amendment submitted on 07/26/2019, claims 7, 10, 15, 17, and 18 recited subject matter generic to this elected invention. However, in the response filed on 07/26/2019, applicant amended those claims to recite embodiments in which different types of data (condition codes, operand validity, and instruction scheduler state) are logged during block-based processing. The claims are no longer generic to the originally elected invention because they now recite subject matter that differs from the elected invention (i.e. different data is logged). No search was performed for the subject matter of the amended claims because the originally claimed invention did not require that subject matter. Furthermore, a search for a system that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (U.S. Patent Application Publication 2010/0122073) in view of Lev (Split Hardware Transactions).
Regarding claim 1, Narayanaswamy discloses a method of handling exception events in a block-based processor, the method comprising: executing a portion of instructions of a first 
Regarding claim 2, Narayanaswamy in view of Lev discloses the method of claim 1, wherein the exception event is generated by one of the following: executing a processor 
Regarding claim 3, Narayanaswamy in view of Lev discloses the method of claim 1, wherein: the logging comprises storing result operand data generated by executing one or more memory load and/or store instructions of the executed portion of instructions [Narayanaswamy, paragraph 0042; Lev, sections 2, 2.3]; and the restoring processor state comprises loading operand data from the stored result operand data for the memory load and/or memory store instructions [Lev, sections 2, 2.3].
Regarding claim 6, Narayanaswamy in view of Lev discloses the method of claim 1, wherein the executing the next portion of the first instruction block is performed without re-executing the portion of instructions of the instruction block [Lev, sections 2, 2.3, 3].
Regarding claim 9, Narayanaswamy in view of Lev discloses the method of claim 1, wherein the logged results comprise side effects caused by executing the portion of instructions of the first instruction block [Lev, section 2.3; the system records which addresses have been read from].
Regarding claim 21, Narayanaswamy in view of Lev discloses the method of claim 1, wherein the logged results comprise data produced by a memory load operation [Narayanaswamy, paragraph 0042; Lev, sections 2, 2.3].

Response to Arguments
Applicant's arguments filed 02/06/2020 have been fully considered but they are not persuasive.
Applicant argues that Narayanaswamy in view of Lev does not disclose that the logged results include processor core state information. More specifically, applicant has argued that the instruction result data that is logged by Narayanaswamy and Lev does not constitute “processor core state information”. The examiner respectfully disagrees. The result data that is logged in the prior art references is clearly “processor core state information” in that it is state information within the processor core. If applicant’s intent is to require something more specific with this limitation, the examiner respectfully suggests amending the claims to recite such subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/COREY S FAHERTY/Primary Examiner, Art Unit 2183